DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Amendments and Arguments
Regarding a double patent rejection, applicant filed a terminal disclaimer on 05/17/2022. The double patenting rejection has been withdrawn. 

Regarding a claim interpretation under 35 U.S.C. §112(f), applicant amended relevant claims by adding “configured for”. The generic placeholder terms: “windower”, “converter”, “detector” or “controller” still do not have sufficient structure even adding a term “configured for”. Therefore, the claims are interpreted under §112(f). In addition, applicant acknowledged (Remarks, page 17) that “Regardless, assuming arguendo that the cited features do invoke 35 USC §112(f) or pre-AIA  35 USC §112, sixth paragraph, the claim language corresponding to these features would include both the corresponding structure recited in the present application and all equivalents thereof. MPEP 2181”. 
Regarding a rejection under 35 U.S.C. §101, applicant amended claims 34 and 35 by excluding transitory type medium. The rejection under §101 has been withdrawn. 

In the office action mailed on 02/17/2022, the examiner noticed that claims 34 and 35 recite limitations using an intended use term “for performing …”. The term not a positively recited limitation. The applicant does not response to the notice. The examiner makes an objection to suggest correcting the limitation.    

Regarding the rejection under 35 U.S.C. §112(a) and §112(b), applicant amended the corresponding claims. The rejection under §112 has been withdrawn. 

Regarding rejection under 35 U.S.C. §102 to claims related to a decoder (or decoding method), applicant amended independent claims 17 and 33 by adding a few new limitations. Applicant argued that the previously cited references fail to teach newly added limitations recited in the independent claim 17 or claim 33. 

Independent claims 17 and 33 were rejected under 35 U.S.C. §102 multiple times using different references submitted by the applicant. Regarding the newly added limitations, the examiner believed that the cited references implicitly described the features defined by the newly added limitations. 

For example, Bosi et al. (US Pat. 5,484,391) discloses using variable length windows for encoding / decoding audio signals (Abstract, Fig. 1). Bosi discloses a decoder reads side information in the bitstream transmitted from encoding side. The side information includes window information (Col. 4, lines 37-44). Since encoder uses variable windows with different window length and overlap length (Fig. 1), the decoder reads side information transmitted from the encoder about window information. Bosi implicitly discloses the newly added limitations:
“a controller configured for receiving the window information and for controlling the controllable converter based on the window information,
wherein the window information comprises a transform length information and an
overlap information, and
wherein the controller is configured to determine the transform length and the
specific window having an overlap length as indicated by the overlap information.”

	Bosi does not explicitly but implicitly discloses features defined by the newly added limitations. The examiner decides to reject the amended claims under 35 U.S.C. §103 as obvious over the cited reference. 

	Moon (US PG Pub. 2014/0046670) discloses encoding / decoding audio using window switching technology (Abstract, Fig. 7). Moon discloses a decoder reading parameters regarding window length or type information from bitstreams transmitted from an encoding side ([0056]).  Similarly, the examiner changes the rejection under 35 U.S.C. §103 as obviousness because Moon implicitly discloses the newly added limitations. 

	In addition, the examiner further combines Boehm et al. (US PG Pub. 2009/0012797, applicant submitted IDS) with previously cited Lecomte (“Efficient cross-fade windows for transitions between LPC-based and non-LPC based audio coding”, 2009) to reject the amended claims. Boehm discloses using window switching technology with different window lengths and overlap lengths (Abstract, Fig. 6). Boehm discloses window information and overlap information are transmitted from encoding side to decoding side ([0077-0079]). 

Claim Objections
Claims 34 and 35 are objected to because of the following informalities:  

Claims 34 and 45 do not recite a limitation in a positive style but using a term “for performing…” which is an intended use. The examiner suggests amending these claims by reciting limitations in a positive language.   Below is a suggestion.

“Non-transitory storage medium having stored thereon a computer program performing the method of claim 32.

Appropriate correction is required.

	Claim Rejections - 35 USC § 103
Claims 17, 18, 27, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecomte et al. (“Efficient cross-fade windows for transitions between LPC-based and non-LPC based audio coding”, Applicant submitted IDS, hereinafter referred to as Lecomte) in view of Boehm et al. (US PG Pub. 2009/0012797, applicant submitted IDS, referred as Boehm).

Regarding claim 17, Lecomte discloses a decoder for decoding an audio signal comprising a sequence of blocks of converted windowed samples and associated window information identifying a specific window function for a block out of at least three different window functions (page 2, section 2.2, codec with different window functions), comprising:
a processor for providing a sequence of blocks of spectral values (Section 2.2, MDCT spectrum with different window sizes);
a controllable converter for converting the sequence of blocks of spectral values into a time domain representation using an overlap-add processing, wherein the controllable converter is controlled by the window information to apply window functions indicated by the window information to the corresponding block to calculate a decoded audio signal (section 2.2, applying long window, start window or short windows), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no overlap (section 2.2, three different windows and overlapping areas; section 4, fig. 2, different overlapping), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (fig. 4 showing three overlapping lengths: 64, 128 and 1024 samples; Fig. 5 and Fig. 6 also shows different window lengths and overlap length).

Lecomte discloses audio encoding / decoding by switching different modes with different window lengths / overlap lengths (Section 4, Fig. 2, Fig. 5 and Fig. 6). Lecomte does not explicitly discloses the decoder receiving window information transmitted from the encoder. Lecomte does not disclose the newly added limitations:

“a controller configured for receiving the window information and for controlling the controllable converter based on the window information,
wherein the window information comprises a transform length information and an
overlap information, and
wherein the controller is configured to determine the transform length and the
specific window having an overlap length as indicated by the overlap information.”

Boehm discloses audio encoding / decoding by switching different windows for different temporal resolutions (Boehm, Fig. 4-6, [0042-0046]). Boehm further discloses different window information is transmitted to the decoding side (Boehm, [0020-0022], [0041], [0058], [0077-0079]). 

Both Lecomte and Boehm are dealing with audio encoding / decoding using different windows. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine lecomte’s teaching with Boehm’s teaching to explicitly disclose transmitting window information including window length and overlap length. One having ordinary skill in the art would have been motivated to make such a modification because the encoding side uses different windows and it is necessary to receive window information for the decoder to decode the encoded audio signal.  

	Regarding claim 18, Lecomte in view of Boehm further discloses: 

a frequency-time converter for converting the blocks of spectral values into a time representation (Lecomte, page 7, inverse MDCT (IMDCT), fig 7, inverse DCT,  DCT-1 on decoder side);
a synthesis windower for applying a synthesis window function to the time representation of the block of spectral values (Lecomte, Fig. 7, W-1(z) window on decoder side); and
an overlap-adder for overlapping and adding time-adjacent window time representations to acquire the decoded audio signal, wherein the synthesis windower , the overlap-adder or the frequency-time converter are controlled by the associated window information to apply the synthesis window and an overlap as indicated by the window information (Lecomte, page 7, right column, fig. 9, overlap-add to synthesis time signal).

Claim 33 is a method claim and claim 35 is a computer program implementing claim 33. Since claim 33 include same features as claim 17. Claim 33 and 35 are rejected based on the same rationale as explained for claim 17. 

Regarding claim 27, Lecomte in view of Boehm further discloses: applying inverse modified discrete sine transform (Lecomte, page 7, inverse MDCT (IMDCT), fig 7, inverse DCT,  DCT-1 on decoder side);
 
Claims 17, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosi et al. (US Pat. 5,848,391, Applicant submitted IDS).

Regarding claim 17, Bosi discloses a decoder for decoding an audio signal comprising a sequence of blocks of converted windowed samples and associated window information identifying a specific window function for a block out of at least three different window functions (Abstract and Summary of the invention, Fig. 1, encoding/decoding with different windows and overlapping lengths), comprising:
a processor for providing a sequence of blocks of spectral values (Fig. 1, Col. 5, lines 64-67, windowed spectral coefficients);
a controllable converter for converting the sequence of blocks of spectral values into a time domain representation using an overlap-add processing, wherein the controllable converter is controlled by the window information to apply window functions indicated by the window information to the corresponding block to calculate a decoded audio signal (Fig. 1, 3, applying long window, Long-start window, short windows), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no overlap (Fig. 1, Fig. 3, 4, col. 4, 4-35 different window sizes and overlapping, col. 6, line 44-50; see col. 7, table 1, various windows and overlaps), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (Fig. 3, Col. 7, table 1, overlap-add using different window sizes and overlaps).

Bosi discloses using variable length windows for encoding / decoding audio signals (Abstract, Fig. 1, Table 1). Bosi discloses “a controller configured for receiving the window information and for controlling the controllable converter based on the window information” (Col. 4, lines 37-44). 
Bosi discloses using variable length of widows on the encoding side and transmitting window information to the decoding side. Although Bosi does not explicitly disclose window information containing window length and overlapping length, Bosi implicitly discloses “wherein the window information comprises a transform length information and an overlap information, and wherein the controller is configured to determine the transform length and the specific window having an overlap length as indicated by the overlap information.”

	MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). 
	
Claim 33 is a method claim and claim 35 is a computer program implementing claim 33. Since claim 33 include same features as claim 17. Claim 33 and 35 are rejected based on the same rationale as explained for claim 17. 

Claims 17, 29, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moon et al. (US PG Pub. 2014/0046670, Applicant submitted IDS).

Regarding claims 17, 33 and 35, Moon discloses a decoder (method and computer program) for decoding an audio signal comprising a sequence of blocks of converted windowed samples and associated window information identifying a specific window function for a block out of at least three different window functions (Fig. 12, decoding module #1230, Fig. 7, using different window lengths and overlap), comprising:
a processor for providing a sequence of blocks of spectral values (Fig. 10, inverse transform from frequency domain spectral to time domain);
a controllable converter for converting the sequence of blocks of spectral values into a time domain representation using an overlap-add processing, wherein the controllable converter is controlled by the window information to apply window functions indicated by the window information to the corresponding block to calculate a decoded audio signal (Fig. 7, [0088-0089], using variable window size and overlapping, see table I), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no overlap ([0086-0088], different window sizes and overlapping), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (Fig. 7, [0086-0088], [0018], overlap different window sizes and overlapping lengths).

Moon discloses encoding / decoding audio using windows with different lengths / overlap lengths (Fig. 7, [0072-0076], [0083]). Moon further discloses transmitting window parameters to the decoding side ([0056]). Therefore, Moon implicitly discloses the newly added limitations:
“a controller configured for receiving the window information and for controlling the controllable converter based on the window information,
wherein the window information comprises a transform length information and an
overlap information, and
wherein the controller is configured to determine the transform length and the
specific window having an overlap length as indicated by the overlap information.”

	MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Moon’s teaching to explicitly describing reading transform length information and overlap length information from the received window parameters. One having ordinary skill in the art would have been motivated to make such a modification because the encoder uses variable windows, it is necessary for the decoder to receive window information to properly decode bitstreams. 

Regarding claim 29, Moon discloses MDCT with size of 128, 256 and 512 ([0110], [0044], [0086])

Allowable Subject Matter
Claims 1-16 and 30-32 are allowed.
Claim 34 would be allowable if overcome the objection set forth in this office action. 
Claims 19-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659